Citation Nr: 1640130	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  15-10 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than May 29, 2012 for the grant of service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from October 1954 to October 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for bilateral hearing loss that was received on May 29, 2012.

2.  There is no indication, and the Veteran has not alleged, that a claim was filed prior to receipt of the May 29, 2012 claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 29, 2012, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

With respect to the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection for bilateral hearing loss, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed a claim to establish service connection for bilateral hearing loss that was received by the RO on May 29, 2012.  See VA Form 21-526.  In the July 2013 rating decision that is the subject of this appeal, the RO established service connection for bilateral hearing loss and assigned a 40 percent rating effective May 29, 2012, the date on which the Veteran's claim had been received.  

The Veteran contends that he is entitled to an effective date earlier than May 29, 2012 for the grant of service connection for bilateral hearing loss.  In his September 2013 notice of disagreement, he reported that he was discharged in October 1956 and enrolled into Kent State University in January 1957; that he had to have a hearing test before he could start college and was told that his hearing was deficient in the 3000-5000 cycle range by about 40 decibels; that in June 1984, he had a hearing test and purchased a hearing aid, which was unsatisfactory; and that at his wife's urging, he got a second hearing aid in November 1987, which also did not work well.  See VA Form 21-0958.  In his March 2015 VA Form 9, the Veteran reiterated the statements made in the notice of disagreement and indicated that he thought his compensation should start in 1956, or at least in 1986 or 1987.  

The effective date for an award of service connection for claims received within  one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Prior to March 24, 2015, the VA administrative claims process recognized formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  An informal claim was considered to be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  An informal claim needed to be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it had to identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Upon review of the record, the Board finds the RO assigned the earliest possible effective date for its grant of service connection for bilateral hearing loss.  Specifically, the Veteran filed his original claim for service connection on May 29, 2012.  There is no indication from review of the claims file, and the Veteran has not alleged, that a claim was filed prior to receipt of the May 29, 2012 VA Form 21-526.  The Veteran in essence contends that the effective date should be based on the date his hearing loss was incurred, or at least when he received his second hearing aid in 1987.  However, the law governing effective dates is clear: the effective date is the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis added).

Although it has been determined that the Veteran's bilateral hearing loss is related to service, it does not follow that just because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred or the day following service, since doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

Here, the Veteran's original claim for benefits was received over 50 years after his discharge from service.  Thus, under the law, there is no basis to assign an effective date for service connection for bilateral hearing loss earlier than the date his original application was received.  

For the foregoing reasons, the claim for entitlement to an effective date earlier than May 29, 2012 for the grant of service connection for bilateral hearing loss is denied.  


ORDER

An effective date earlier than May 29, 2012 for the grant of service connection for bilateral hearing loss is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


